



COURT OF APPEAL FOR ONTARIO

CITATION: Segat v. Segat, 2015 ONCA 16

DATE: 20150115

DOCKET: C58143

Weiler, Sharpe and Blair JJ.A.

BETWEEN

Cari Segat

Applicant (Appellant)

and

Stephen Segat

Respondent (Respondent)

John J. Cardill, for the appellant

No one appearing for the respondent

Heard and released orally: January 9, 2015

On appeal from the judgment of Justice Martin S. James of
    the Superior Court of Justice, dated December 4, 2013.

ENDORSEMENT

[1]

The respondent refused to disclose his net worth and did not pay any
    child support. His pleadings were struck. The respondent has outstanding
    criminal charges against him and he disappeared prior to trial.

[2]

The trial judge declined to make an order for lump sum child support for
    the three children of the marriage and awarded ongoing monthly child support. The
    basis for the lump sum support claim was an actuarial report that calculated
    payments for each child to age 23 and made other assumptions that the trial
    judge declined to accept.

[3]

The trial judge also ordered the appellant to pay the respondent an
    equalization payment of approximately $4000.

[4]

The appellant appealed and submitted that no equalization payment should
    have been ordered having regard to the respondents refusal to disclose his net
    worth. We agree that the trial judge erred in this regard.

[5]

With respect to child support, counsel for the appellant filed fresh
    evidence from an actuary as to the current value of the respondents child
    support obligations to age 18. Further there are outstanding costs awards. In
    addition, the record indicates that the appellant has paid the respondents
    share of the mortgage and other expenses relating to the house in their joint
    names and this is ongoing. The value of the respondents equity in the
    matrimonial home is approximately $160,000. In view of the fresh evidence, we
    assess the current value of the respondents support and other obligations at
    $156,000.

[6]

We are satisfied that having regard to the non-payment of child support,
    the respondents refusal to disclose his net worth, the restraining order
    against him respecting the appellant and the children and the fact he has
    disappeared, this is an appropriate case in which to make a lump sum award of
    support. In addition, having regard to the respondents child support and other
    obligations, including his non-payment of his share of the mortgage and related
    costs respecting the house, a vesting order transferring his equity in the
    house to the appellant is the only way to satisfy the respondents obligations
    to the appellant and for child support. So ordered.

[7]

To give effect to our order, paragraphs 4-8 and 10 of the trial judges
    order are set aside and an order transferring the respondents equity in the
    matrimonial home and vesting it in the appellant will issue.

[8]

Costs of the appeal fixed in the amount of $5000 all inclusive are
    awarded to the appellant. Those costs may be deducted from the respondents
    equity in the matrimonial home prior to it being transferred and vested in the
    appellant.

K.M.
    Weiler J.A.

Robert
    J. Sharpe J.A.

R.A.
    Blair J.A.


